  4:20-cv-02697-RBH            Date Filed 05/03/21           Entry Number 34           Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

  Johnathan Riley,                       )                   Civil Action No.: 4:20-cv-02697-RBH
                                         )
        Plaintiff,                       )
                                         )
   v.                                    )                   ORDER
                                         )
   Andrew M. Saul, Commissioner          )
  of the Social Security Administration, )
                                         )
        Defendant.                       )
____________________________________)

       This matter is before the Court for review of the Report and Recommendation (“R & R”) of

United States Magistrate Judge Thomas E. Rogers, III.1 The Magistrate Judge recommends that this

action be dismissed with prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

See ECF No. 29.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this Court.

See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

determination of those portions of the R & R to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       No parties have filed objections to the R & R, and the time for doing so has expired.2 In the

absence of objections to the R & R, the Court is not required to give any explanation for adopting

   1
    This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil
Rule 73.02(B)(2) for the District of South Carolina.
   2
     Plaintiff’s objections were due by April 29, 2021. See ECF Nos. 29 & 30. Plaintiff’s copy of the R & R
 was sent to his last known address, and the envelope was returned to the Office of the Clerk of Court marked
 “RETURN TO SENDER—REFUSED—UNABLE TO FORWARD.” See ECF No. 32.
  4:20-cv-02697-RBH           Date Filed 05/03/21        Entry Number 34        Page 2 of 2




the Magistrate Judge's recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir.

1983). The Court reviews only for clear error in the absence of an objection. See Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that "in the absence of a

timely filed objection, a district court need not conduct de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation'" (quoting Fed. R. Civ. P. 72 advisory committee's note)).

        Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No.

29] and dismisses this case with prejudice due to Plaintiff’s failure to prosecute this case.

        IT IS SO ORDERED.



Florence, South Carolina                                        s/ R. Bryan Harwell
May 3, 2021                                                     R. Bryan Harwell
                                                                Chief United States District Judge




                                                     2
